UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1286


NICOLE YVETTE WINSTON,

                    Plaintiff - Appellant,

             v.

PRINCE GEORGE COUNTY DEPARTMENT OF HEALTH,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:20-cv-03539-PX)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole Yvette Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicole Yvette Winston appeals the district court’s order dismissing her complaint

under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Winston v. Prince

George Cnty. Dep’t of Health, No. 8:20-cv-03539-PX (D. Md. Feb. 25, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2